Citation Nr: 1719000	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), and to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Esq.


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1981 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  The Veteran's record is now in the jurisdiction of the Togus, Maine RO.

The issue of SC for a respiratory disorder is characterized as stated on the title page to reflect that the scope of the claim includes any respiratory disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2016, the Board remanded this matter for further development, to include obtaining VA treatment records and to afford the Veteran an adequate VA examination.  That development having been completed, this matter has returned to the Board for further appellate review.


FINDING OF FACT

A respiratory disorder, to include COPD, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include any asbestos exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disorder, including COPD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by letters on September 2008 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records, private treatment records, and post-service treatment records have been associated with the claims file.  The Veteran has not identified any outstanding records to obtain.  Additionally, VA examinations addressing the Veteran's claim for entitlement to service connection for a respiratory disorder were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377  (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal. 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos 1) require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and 2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id.  Occupational exposure is the most common cause of asbestosis, but the disorder can have other causes.  Id. 

The M21 provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.

The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks service connection for a respiratory disorder as due to asbestos exposure.  For the following reasons and bases, the Board finds that entitlement to service connection for a respiratory is not warranted.  

The Veteran contends that he was exposed to asbestos during his military service.  Specifically, he asserts that he stood fire watches below deck when the USS Francis Hammond underwent a mini-overhaul in 1981 and a complete overhaul in 1984.  His DD 214 indicates that his military occupational specialty (MOS) was as a storekeeper.  He asserts that his duties as a storekeeper involved working in the lower level of the store room, handling gaskets which contained asbestos.  He also asserts that he was exposed during an overhaul of the USS Saipan from March to December 1988, when he was grinding bulkheads and decks without wearing a mask.

It is acknowledged that asbestos was used on a number of ships during the 1900s.  However, simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed.  Rather, it must be shown that asbestos exposure actually occurred.  See Dyment v. West, 13 Vet. App. 141 (1999).

In two medical surveillance questionnaires during service, the Veteran indicated "no" to whether he had been exposed to asbestos dust during rip-out operations, or worked regularly with asbestos or asbestos products.  The Veteran's service and VA treatment record contain numerous reports of the Veteran's tobacco use, including smoking at least one pack of cigarettes per day since 1981.  See December 1985 Service Treatment Note (indicating the Veteran smokes two to three packs a day); February 2016 Pulmonary Note (stating the Veteran smokes two packs of cigarettes per day with a thirty five year history).  Additionally, his MOS as a storekeeper has been legislatively determined as having a minimal probability of asbestos exposure.  See June 2008 Rating Decision.

In June 2015, the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with COPD.  The examiner also found that the Veteran did not have a diagnosis of asbestosis of the lungs.  The examiner opined that the Veteran's chronic lung changes were caused by his smoking history.

Following the Board's remand in February 2016, the Veteran underwent an April 2016 VA respiratory disorders examination by a board certified pulmonologist.  The examiner diagnosed the Veteran with COPD and emphysema.  The examiner stated that recent radiologic studies did not show any evidence of asbestos-related disease.  The examiner opined that the Veteran's respiratory disorders were less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner rationalized that there was no objective radiologic evidence of any substantial asbestos exposure.  The examiner also stated that the Veteran's respiratory disorders were caused by his history of smoking.

An addendum opinion by the April 2016 examiner further opined that the Veteran's respiratory disorders were less likely than not caused by in-service exposure to chemicals or the result of grinding bulkheads and decks without wearing a mask while the Veteran's ships were in overhaul.  The examiner rationalized that there is no peer reviewed epidemiologic studies that substantiate that the grinding of bulkheads and decks cause COPD or emphysema.  The examiner went on to opine that the most likely cause of the Veteran's respiratory disorders was his extensive smoking history, which is well documented in medical literature as the most common and likely cause of COPD and emphysema.

While the Veteran believes that his current respiratory disorder is related to service, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his lung disabilities are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis and etiology of his lung disabilities do not constitute competent medical evidence.  

The Board finds the opinions of the VA medical examiners to be significantly more probative that the Veteran's lay assertions.  In this regard, the examiners' conclusions are shown to have been based upon all pertinent evidence, including service treatment records, private treatment records, and VA treatment records; physical examinations; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion).

In sum, the probative evidence shows that the Veteran's respiratory disorders are caused by smoking.  Service connection may not be established as a matter of law for disease or injury attributable to the use of tobacco products during service, except Buerger's disease.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Under 38 C.F.R. § 3.300(a), "tobacco products" include cigarettes.  Thus, service connection for a respiratory disorder, to include COPD, must be denied in accordance with § 3.300, as it has been attributed to the Veteran's use of tobacco products.  The Board has no discretion regarding the statutory prohibition against service connection attributable to the use of tobacco products during service.  

Although grateful for the Veteran's honorable service, the preponderance of the evidence weighs against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for a respiratory disorder, claimed as due to exposure to asbestos, is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


